DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Levitz et al. (United States Patent 9,901,117) in view of Hoon (KR 101498779).
With respect to Claim 1:
Levitz discloses a charging system (FIG. 11) for an aerosol-generating device (FIG. 11, see electronic cigarette) comprising: 

a charging interface (charging cup) (FIG. 11, see notation) coupled to the body (FIG. 11, see notation).
[AltContent: textbox (Bottom end portion not orthogonal to L)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (top end portion)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (receiving volume )][AltContent: connector][AltContent: textbox (tilt T )][AltContent: connector][AltContent: textbox (Aerosol generating device)][AltContent: textbox (bottom end portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (longitudinal axis L )][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (body )]
    PNG
    media_image1.png
    437
    753
    media_image1.png
    Greyscale

Levitz does not expressly disclose a charging interface comprising a first biasing element and a first electrical contact, wherein the first biasing element is configured to 
However, Hoon teaches a charging interface (FIG. 4, 214) comprising a first biasing element (FIG. 4, 218) and a first electrical contact (FIG. 4, 214a) (Description, Sheet 4 of 10, 5th paragraph, lines 6-8), wherein the first biasing element (FIG. 4, 218) is configured to apply a force on a second biasing element (FIG. 4, 118) of the aerosol-generating device (FIG. 4, 110) that causes a second electrical contact (FIG. 4, 114a) of the aerosol-generating device (FIG. 4, 110) to electrically engage the first electrical contact (FIG. 4, 214a) when the aerosol-generating device (FIG. 4, 110) rests on the body at the predefined tilt (Description, Sheet 4 of 10, 6th paragraph, lines 6-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levitz with the teachings of Hoon and provide a charging interface comprising a first biasing element and a first electrical contact, wherein the first biasing element is configured to apply a force on a second biasing element of the aerosol-generating device that causes a second electrical contact of the aerosol-generating device to electrically engage the first electrical contact when the aerosol-generating device rests on the body at the predefined tilt so as to provide a more compact charging operation. (Hoon, (Description, Sheet 5 of 10, 2nd paragraph, lines 1-9).
With respect to Claim 2: 

With respect to Claim 3: 
Levitz in view of Hoon discloses the system, wherein the first biasing element (Hoon, FIG. 4, 218) is configured to cause the aerosol-generating device (Hoon, FIG. 4, 110) to rest in a predefined radial direction (Levitz, FIG. 11 above, see notation T) that aligns the first electrical contact (Hoon, FIG. 4, 214a) with the second electrical contact (Hoon, FIG. 4, 114a).
With respect to Claim 7: 
Levitz in view of Hoon discloses the system, wherein the first electrical contact (Hoon, FIG. 4, 214a) comprises a pogo pin (Hoon, FIG. 4, see notation with elastic member 220). 
With respect to Claim 8: 
Levitz in view of Hoon discloses the system, wherein the charging interface (Hoon, FIG. 4, 214) is coupled to the bottom end portion (Hoon, FIG. 4, see notation) of the body (Hoon, FIG. 4, see notation).
With respect to Claim 9: 
Levitz in view of Hoon discloses the system, wherein the biasing elements (FIG. 4; 118, 218) comprise magnets (Description, Sheet 4 of 10, 5th paragraph, lines 1-8).

[AltContent: arrow][AltContent: textbox (bottom end portion)][AltContent: arrow][AltContent: textbox (body)]
    PNG
    media_image2.png
    486
    594
    media_image2.png
    Greyscale

With respect to Claim 10: 
Levitz in view of Hoon discloses the system, wherein the body (Levitz, FIG. 11, see notation) is configured to cause the aerosol-generating device (Levitz, FIG. 11, see notation) to rest in a predefined radial direction (Levitz, FIG. 11, see notation tilt T) that aligns the first electrical contact (Hoon, FIG. 4, 214a) with the second electrical contact (Hoon, FIG. 4, 114a).
With respect to Claim 11: 
Levitz in view of Hoon discloses the system, wherein the bottom end portion (Levitz, FIG. 11, see notation) of the body (Levitz, FIG. 11, see notation) defines a surface (Levitz, FIG. 11, see notation) that is not orthogonal to the longitudinal axis (Levitz, FIG. 11, see notation L).
With respect to Claim 12: 
Levitz in view of Hoon discloses the system, wherein the bottom end portion of the body comprises a conical shape (Levitz, FIG. 11, see notation).
With respect to Claim 14: 
Levitz in view of Hoon discloses the system, further comprising the aerosol-generating device (Hoon, FIG. 4, 110) having the second electrical contact (Hoon, FIG. 4, 114a) and the second biasing element (Hoon, FIG. 4, 118), wherein the second electrical contact (Hoon, FIG. 4, 114a) is configured to electrically engage with the first electrical contact (Hoon, FIG. 4, 214a) in any rotational orientation.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Levitz et al. (United States Patent 9,901,117) in view of Hoon (KR 101498779) and further in view of Liu (United States Patent 9,906,056).
With respect to Claim 13: 
Levitz in view of Hoon discloses the system.
Levitz in view of Hoon does not expressly disclose the system, further comprising a visual indicator that activates in response to the first electrical contact electrically engaging the second electrical contact.
However, Liu teaches the system, further comprising a visual indicator that activates in response to the first electrical contact (FIG. 8, 25) electrically engaging the second electrical contact (FIG. 8, 31) (Column 7, lines 65-67 and Column 8, lines 1-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levitz in view of Hoon with the teachings of 

Allowable Subject Matter
Claims 4-6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 4, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the charging interface further comprises a third biasing element configured to repel the second biasing element of the aerosol-generating device, as recited in claim 4, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 15, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the system further comprising the aerosol-generating device having the second electrical contact and the second biasing element, wherein the second electrical contact is not aligned to a central axis extending along the elongate aerosol-generating device, as recited in claim 15, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PETER G LEIGH/Examiner, Art Unit 2831